Citation Nr: 1214171	
Decision Date: 04/18/12    Archive Date: 04/27/12

DOCKET NO.  09-01 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a pulmonary disorder claimed as bronchiectasis, to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to November 1968. 

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office in Chicago, Illinois (RO), which in pertinent part, denied the benefit sought on appeal. 

The Board remanded the case to the RO in August 2010 so that the Veteran could be scheduled for a video conference.  The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge in March 2011; the hearing transcript has been associated with the claims file and has been reviewed. 

In May 2011, the Board remanded the case for further development and the case has since returned to the Board for further appellate consideration.


FINDINGS OF FACT

1.  The Veteran served in the Republic of the Vietnam during the Vietnam era, and is presumed to have been exposed to Agent Orange.

2.  The medical evidence does not show that the Veteran has been diagnosed with any pulmonary disease determined by VA to be associated with presumed exposure to Agent Orange in connection with service in the Republic of Vietnam during the Vietnam era. 

3.  A bronchopulmonary disability, to include bronchiectasis, was not manifest during service, and is not otherwise attributable to service, to include exposure to herbicides including Agent Orange. 


CONCLUSION OF LAW

A bronchopulmonary disability, to include bronchiectasis, was not incurred in or aggravated by service, and may not be presumed to have been incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). Further, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

The Board notes that VCAA notice requirements have been satisfied by virtue of letters sent to the Veteran in May 2006, prior to the unfavorable decision on appeal, and again in May 2011.  Collectively, these letters informed him of what evidence was required to substantiate the claim, and of his and VA's respective duties for obtaining evidence.  The Veteran has also been advised as to how disability ratings and effective dates are assigned.  After the issuance of all VCAA notice, the claim was readjudicated by way of a July 2011 supplemental statement of the case.  

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The claims folder contains service treatment records, VA medical evidence, private medical evidence, and lay statements.  The Veteran was afforded a personal hearing before the undersigned Veterans Law Judge and has been medically evaluated in conjunction with this claim.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Background

The Veteran's service treatment records, to include the November 1968 separation examination report, show no respiratory complaints, treatment, or diagnoses.  

A June 1969 private chest x-ray report notes an impression of a "normal chest." 
In April 2006, the Veteran filed his service connection claim for bronchiectasis.  

In support of his claim, he submitted private medical evidence.  In this regard, a CT of the thorax taken in February 2006 showed evidence suggesting bronchiectasis in the left lower lobe. A private physician associated with the Coleman Clinic noted the Veteran's complaints of some breathing problems.  It was noted that the Veteran was a non-smoker and had a history of some asbestos exposure.  Assessment was bronchiectasis.

A fellow service member submitted a March 2007 statement in which he indicated that he was stationed with the Veteran and they were sprayed by Agent Orange via aircraft.  

The Veteran and his spouse presented testimony at the videoconference hearing in March 2011.  The Veteran testified that he was drenched with an herbicide agent in service in November 1968.  He reported that he inhaled it and swallowed part of it.  The Veteran reported that the onset of shortness of breath was in 1969.  He reported that he had these symptoms when treated for endocarditis in 1969 and for pericarditis later in 1969.  He reported that he had recurrent shortness of breath since that time and reported having an increase in breathing problems in 2006. 

An October 2010 VA pulmonary note identifies several risk factors for bronchiectasis including childhood viral infections, secondary damage following other parenchymal disease like COPD, aspiration and acid reflux, immunoglobulin deficiencies, alpha 1 antitrypsin deficiency, and CFTR gene mutations. 

According to a November 2010 VA note, the Veteran related a history of Swyer- James Syndrome. 

A letter received in April 2011 from a VA physician's assistant essentially indicated that the Veteran's exposure to Agent Orange should be taken into consideration, and that he would defer to the Veteran's pulmonologist for further input. 

Pursuant to the Board's May 2011 remand, the Veteran underwent a VA examination to determine the current nature and etiology of his bronchiectasis.  In this regard, after a review of the record and examination of the Veteran, an examiner in June 2011 concluded that it is less likely than not that the currently claimed bronchiectasis and/or other currently diagnosed bronchopulmonary conditions are related to the Agent Orange exposure or any other event in service.  

III.  Legal Criteria - Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313   (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

In addition, service connection may be established on a presumptive basis for a disability resulting from exposure to an herbicide agent such as Agent Orange. A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  See 38 C.F.R. §§ 3.307(a)(6)(iii); see also VAOPGCPREC 7-93. 

VA regulations provide that, if a Veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for the following disorders: AL amyloidosis, chloracne, Type 2 diabetes (also known as Type 2 diabetes mellitus or adult-onset diabetes), Hodgkin's disease, chronic lymphocytic leukemia ("CLL"), multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx or trachea) and soft-tissue sarcomas (other than osteosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  

Presumptive service connection for these disorders as a result of Agent Orange exposure is warranted if the requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 C.F.R. § 3.309(e).  A recent amendment to this regulation added hairy cell leukemia and other chronic B- cell leukemias, Parkinson's disease, and ischemic heart disease, to the list of diseases associated with exposure to certain herbicide agents. See 75 Fed. Reg. 53202 (August 31, 2010).

The Secretary, under the authority of the Agent Orange Act of 1991 and based on the studies by the National Academy of Sciences (NAS), has determined that there is no positive association between exposure to herbicides and any condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341 -346 (1994); see also Notice, 61 Fed. Reg. 41,442 -449, and 61 Fed. Reg. 57,586 -589 (1996); Notice, 64 Fed. Reg. 59,232 -243 (Nov. 2, 1999); Notice, 67 Fed. Reg. 42,600 - 08 (June 24, 2002); Notice, 72 Fed. Reg. 32,395 -407 (June 12, 2007); Final Rule, 74 Fed. Reg. 21,258 -260 (May 7, 2009) (adding AL amyloidosis to the list of presumptive disabilities in the regulation).

The Secretary has published a list of specific conditions for which a presumption of service connection based on exposure to herbicides used in Vietnam during the Vietnam era is not warranted.  See Notice, 75 Fed. Reg. 32540 -03 (2010).

The Court, however, has held that even though a disease is not included on the list of presumptive diseases a nexus between the disease and service may nevertheless be established on the basis of direct service connection.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that when a claimed disorder is not included as a presumptive disorder direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during the service. See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470   (1994) (a Veteran is competent to report on that of which he or she has personal knowledge). Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428   (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996).

IV.  Analysis

The medical evidence shows that the Veteran is currently diagnosed with bronchiectasis, which he attributes to Agent Orange exposure during service.  

Initially, the Board notes that the Veteran had Vietnam service.  In this regard, the RO has stated that the Veteran's service personnel records indicate that he served in the Republic of Vietnam during the Vietnam Era from October 1967 to November 1968.  See July 2006 rating decision.  Thus, he is presumed to have been exposed during such service to Agent Orange.  See 38 C.F.R. § 3.307(a)(6)(iii) (2011). 

As indicated, Veterans diagnosed with an enumerated disease who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307.  Notably however, bronchiectasis is not listed among these enumerated diseases. 

Nevertheless, the Veteran is not precluded from establishing service connection for a diagnosed disability with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 1994). 

As indicated, the Veteran's service treatment records are negative for any respiratory complaints, treatment, and/or diagnoses.  Despite the Veteran's lay statements regarding breathing problems since service, the first documented medical evidence showing such complaints is dated in 2006, decades after service discharge.  While the Board acknowledges that the Veteran is competent to provide evidence of his own experiences, this fact weighs heavily against the claim he now makes that he has had breathing problems ever since service.  The Board is not holding that such corroboration is required.  Rather, the Board finds his assertions to be less credible than the negative contemporaneous records.  The Board notes that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  However, with respect to a merits review, the lack of evidence of treatment may bear on the credibility of the evidence of continuity.

Although some medical evidence of record references or suggests that a relationship between the Veteran's current bronchiectasis and Agent Orange exposure might exist, the Board finds that the preponderance of the competent evidence is against a finding that the Veteran's bronchiectasis is related to his active service, to include exposure to Agent Orange.  

In this regard, the Board finds the June 2011 VA opinion to be highly probative.  In arriving at the opinion that the Veteran's bronchiectasis and/or any other currently diagnosed bronchopulmonary disorder are less likely than not related to the Agent Orange exposure or any other event in service, the examiner provided extensive supporting rationale.  

The June 2011 examiner noted that the Veteran's medical history and imaging as presented over the past 5-year period indicates evidence of bronchiectasis.  However, the examiner found no evidence of bronchiectasis in the Veteran's service treatment records, private, and VA medical evidence.  The examiner indicated that the Veteran does not have pulmonary asbestosis because the computed tomography (CT) scan of his chest and pulmonary function tests do not suggest that condition and the Veteran's history is unremarkable for such condition.  

The June 2011 examiner also noted the Veteran's history of Swyer-James syndrome and a current diagnosis of asthma.  However, the examiner specifically stated that the Veteran does not have a condition that is presumptively due to exposure to Agent Orange in Vietnam, noting that bronchiectasis, Swyer-James syndrome, and asthma are not conditions enumerated in the applicable VA regulations. 

The June 2011 examiner explained that Swyer-James syndrome, also referred to as MacLeod syndrome, is a post-infectious constrictive bronchiolitis that is usually the sequelae of severe childhood pneumonia; he noted that adenovirus types 3, 7, and 21 have been most commonly implicated but other infectious etiologies include Mycoplasma penumoniae, parainfluenza virus types 1-3, influenza virus types A and B, respiratory syncytial virus, measles, and Bordetella pertusis.  The examiner explained that it is postulated that the infectious acute bronchiolitis progresses to fibrous obliteration of the airway lumen, namely damaging the terminal and respiratory bronchioles, preventing normal development of their alveolar buds.  The affected lung tissue therefore becomes stunted and underdeveloped, both in terms of volume. blood flow, and circulation.  The peripheral lung parenchyma is usually unaffected and remains inflated via collateral pathways, and air trapping ensues.  The examiner stated that this process may involve an entire lung, a lobe, lobes or just a segment.  

The June 2011 examiner indicated that most adult patients are asymptomatic, but that symptomatic patients may experience chronic cough, repeated pulmonary infections, dyspnea, decreased exercise tolerance, fatigue, and hemoptysis.  

Significantly the June 2011 examiner's review did not show a medical or scientific relationship, etiology, or chronological nexus between any of the currently claimed or diagnosable bronchopulmonary conditions and the Veteran's history of Agent Orange exposure.  Additionally the examiner noted that the Veteran's account (at his hearing) of a 1969 respiratory episode is otherwise undocumented and does not indicate a diagnosis or treatment.  The examiner also pointed out that the Veteran did not share any account of his 1969 episode with him during the June 2011 VA examination.  

The June 2011 examiner further stated that the claim that Agent Orange "might" cause bronchiectasis is without supporting evidence.  He noted that the representative's statement at the hearing suggested that one of the causes of bronchiectasis could be toxic gas exposure and apparently refers to such destruction of airway tissues as is known to occur with mustard gas, chlorine or acid inhalation.  However, the examiner noted that such destruction is acute and would be immediately incapacitating.  Significantly, the examiner noted that the Veteran's service treatment records and/or "buddy" statement do not suggest that any incapacitation occurred.  Rather the "buddy" statement confirms only that the Agent Orange spraying incident occurred, and that the Board has conceded.   

As to the medical evidence of record that mentions the Veteran's bronchiectasis along with his exposure to Agent Orange, the June 2011 examiner stated that they have provided merely speculative commentary regarding any relationship.  In fact, although the physician assistant in his letter received in April 2011 stated that Agent Orange exposure should be considered in regards to the Veteran's condition, he also indicated that he was unaware of any correlation between bronchiectasis and Agent Orange, as observed by the June 2011 examiner.  Additionally, the examiner noted that the Veteran's chest surgeon presented no evidence of such a correlation, noting that a statement is not evidence without an explanation based on medical or scientific knowledge.  It was also noted that a VA Pulmonary medicine fellow pointed out several risk factors for bronchiectasis that Veteran does not have and stated the Veteran did not have asbestos exposure.  

The June 2011 examiner also considered the Veteran's other historical risk factors for respiratory illness such as being pipe smoker for 6 years, working in a foundry, and growing up on family property on which his father operated a coal mine. 

The June 2011 examiner addressed some evidence showing some destructive process in the distal joints and phalanges of the Veteran's fingers and fingernails, thereby entertaining the possibility of collagen disease shown by current ANA 1:160 with speckled pattern.  Nonetheless, the examiner stated that more specific testing for suspected scleroderma did not show that condition and it is noted that current tests for active systemic inflammation (CRP, Westergren Sed Rate and RF) also did not indicate that condition.  The examiner explained that the relevant issue is that lung disease caused by collagen disease, particularly scleroderma, could present similarly to the Veteran's 2006-2011 clinical course and similar radiologic findings.  The examiner indicated that although speculative, the above would provide an alternative explanation for the Veteran's bronchopulmonary condition.  The examiner also noted the lack of direct correlation and absence of specific diagnosis with which to link the claimed bronchiectasis.

The June 2011 examiner noted further that the two factors required for induction of bronchiectasis [an infectious insult; and 2).  impaired drainage, airway obstruction, or a defect in host defense] are not shown by the Veteran's history, physical examination or any testing to be related to Agent Orange or to any event in service, beyond mere speculation.  

The June 2011 examiner summarized his rationale by providing the following.  The 1969 respiratory visit to the emergency room, as noted by the Veteran, is not documented to represent bronchiectasis nor is there a chronologic nexus suggesting that any permanent bronchopulmonary conditioned ensued.  Additionally, there is no literature suggesting that herbicide exposure in service causes bronchiectasis, asthma, Swyer- James syndrome, or any other currently claimed respiratory condition.  The examiner stated that the various suggested etiologies are merely speculative, as no confirmatory evidence is available for any of them.   Thus, while there are various possible explanations for the Veteran's current respiratory conditions, the examiner opined that Agent Orange exposure is less likely than not one of those explanations.

The Board finds the June 2011 VA opinion to be factually accurate and fully articulated; it also contains sound reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The examiner of that medical opinion clearly conducted an extensive review of the entire claims file, included a synopsis of the Veteran's medical history, provided rationale and cited to medical literature and clinical findings, and examined the Veteran.   In light of the June 2011 VA opinion, the Board concludes that the preponderance of the evidence is against a finding that the Veteran's current bronchiectasis or any other diagnosed bronchopulmonary disorder is related to exposure to herbicides during service.  There is no other evidence suggesting that the Veteran's bronchiectasis or other respiratory disorder is related to any other incident or event during service.  

The Board has considered the Veteran's lay assertion that he has a respiratory disorder that is related to his in-service Agent Orange exposure.  Certainly, he is competent to report observed symptoms such as shortness of breath, and his testimony in that regard is entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  As a lay person, however, without the appropriate medical training and expertise, he is not competent to provide an opinion on a medical matter, such as the etiology of his respiratory disorder.   Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

The Board further finds that the preponderance of the medical evidence does not support the Veteran's claim of continuing respiratory symptoms since service.  As indicated, the first respiratory complaints are not shown in the record until decades after service discharge.  The competent medical evidence of record outweighs the Veteran's lay reports of continuing symptoms since service. 

For the above-stated reasons and bases, As such, the Board concludes that the preponderance of the evidence is against the claim.  The benefit of the doubt doctrine is not for application where the clear weight of the evidence is against the claim.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 


ORDER

Entitlement to service connection for a bronchopulmonary disability, including bronchiectasis, to include as due to exposure to herbicides, is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


